Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the broadest independent claim. Claim 1 recites a helmet that includes a helmet body and a headband connected to the helmet body. Claim 1 further specifies that the headband includes a strap adapted to bind the head of the user and an adjustment assembly adapted to adjust the tightness of the strap. The claim further specifies that the adjustment assembly includes a mechanical receptacle and a mechanical assembly. The claim further specifies that the mechanical assembly includes a gear connected with a first and second rack, with the gear configured to cause movement of the first and second racks, and that the mechanical assembly includes an electronic receptacle with an electronic device. Additionally, claim 1 further specifies that the adjustment assembly includes a first and second plurality of wires connected to the electronic device, the mechanical receptacles, the electronic receptacles and the first and second racks, respectively.  Claim 1 further specifies that movement of the first and second racks towards each other increases a portion of a first length of the first wire as the first wire is pushed out of the first rack and increases a portion of a second length of the second wire as the second wire is pushed out of the first rack. Finally, claim 1 further specifies that during movement of the first and second racks in opposite directions from each other, the portion of the first length of the first wire decreases as the first wire is folded within the mechanical receptacle and the portion of the second length of the second wire decreases as the second wire is folded within the mechanical receptacle.


However, Krueger in view of Chiang in view of Kim in view of Abreu in view of Leather fails to disclose the plurality of first and second wires connected to the first and second racks. Additionally, Krueger in view of Chiang in view of Kim in view of Abreu in view of Leather fails to disclose movement of the first and second racks as claimed changing a first and second length of the first and second wires as claimed. Thus, Krueger in view of Chiang in view of Kim in view of Abreu fails to fully disclose all of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792